DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5,7-10,19 of U.S. Patent No. 10,785,637. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U.S.Pat. # 10,785,637. The comparison between the instant application claims and the patent claims is as follows:
The instant application claim 1 is as follows:
1. A method comprising: receiving, by an access and mobility management function (AMF), a registration request for a wireless device; sending, by the AMF to a network repository function (NRF) and in response to the registration request, a discovery request for an address of a session management function (SMF), the discovery request comprising network slice isolation information for at least one network slice; receiving, by the AMF from the NRF and based on the discover request, a discovery response comprising the address of the SMF; and sending, by the AMF to the SMF, a session create request to create a session for the wireless device.
The patent claim 1 is as follows:
1. A method comprising: receiving, by an access and mobility management function from a radio access network, a registration request for a wireless device; sending, by the access and mobility management function to a network repository function and in response to receiving the registration request, a discovery request message requesting an Internet protocol address of a session management function comprising: at least one single network slice selection assistance information of at least one network slice; and network slice isolation information for the at least one single network slice selection assistance information; receiving, by the access and mobility management function from the network repository function and in response to the discovery request message, a discovery response message comprising the Internet protocol address of the session management function; and sending, by the access and mobility management function to the session management function, a session create request to create a session for the wireless device.

The limitation of instant application claim 2 corresponds to the limitation of patent claim 2.
The limitation of instant application claim 3 corresponds to the limitation of patent claim 3.
The limitation of instant application claim 3 corresponds to the limitation of patent claim 3.
The limitation of instant application claim 4 corresponds to the limitation of patent claim 4.
The limitation of instant application claim 5 corresponds to the limitation of patent claim 5.
The limitation of instant application claim 6 corresponds to the limitation of patent claim 7.
The limitation of instant application claim 7 corresponds to the limitation of patent claim 8.
The limitation of instant application claim 8 corresponds to the limitation of patent claim 9.
The limitation of instant application claim 9 corresponds to the limitation of patent claim 10.
The limitation of instant application claim 10 corresponds to the limitation of patent claim 19.
Similarly the claims 11-20 in instant application are rejected based on the rejected method claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIT PATEL/Primary Examiner, Art Unit 2416